REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on December 7, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 7-9, and 15.  
Claims 1-20 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed an imaging device for in-line holographic imaging of an object wherein the device is comprised of a set of light sources each is configured to output light in a confined illumination cone, an image sensor comprising a set of light-detecting elements for detecting incident light, wherein the set of light sources are configured to output light such that the confined illumination cones of the light sources are ranged side-by-side and the confined illumination cone of each light source illuminates a specific part of the object, wherein first light sources in the set of light sources are configured to emit light of a first wavelength and second light sources in the set of light sources are configured to emit light a second wavelength and the first light sources and the second light sources are alternately arranged in the set of light sources such that each first light sources has second light sources as closest neighbors.  The image sensor is arranged such that the light-detecting elements detect a plurality of interference patterns wherein each interference pattern is formed by diffracted light spatially alternating fashion, as set forth in claim 1.  In a different embodiment, a diagnostic equipment for analysis of an object that is comprised of the imaging device for in-line holographic imaging of the object as set forth in claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872